Citation Nr: 1436667	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and August 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

In July 2014, the Board received additional evidence submitted by the Veteran along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to obtain an addendum to address the etiology of the Veteran's bilateral knee disability.  An October 2010 VA examiner determined that the Veteran's bilateral knee disability is less likely as not caused by or a result of his service-connected right ankle disability.  However this medical opinion is inadequate because it does not address the question of aggravation, and also appears to be based on inaccurate information in light of more recent private medical statements authored by the Veteran's certified nurse practitioner.  See S.M.B., CNFP's March 2011 and June 2014 statements.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the examiner who conducted October 2010 VA joints examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's bilateral knee disability.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner is asked to: 

a.  Review the claims file, in particular the October 2010 VA opinion, S.M.B.'s March 2011 and June 2014 statements, and the Veteran's 2014 hearing testimony. 

b.  Determine whether the Veteran's bilateral knee disability had its onset in service or is otherwise related to service.  

**Reconcile the opinion with S.M.B.'s June 2014 statement.  
c.  Clarify whether the Veteran's bilateral knee disability is proximately due to, the result of, or ALTERNATIVELY CHRONICALLY AGGRAVATED OR WORSENED by the Veteran's service-connected right ankle disability.   

**Reconcile the opinion with S.M.B.'s March 2011 statement that the Veteran's left knee arthritis is more advanced than the right knee arthritis.

If the examiner believes that there is chronic aggravation or worsening of the current bilateral knee disability by a service-connected disability, s/he should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and * 

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the claim of service connection for bilateral knee disability, to include as secondary to service-connected right ankle disability.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

